[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT #113
Following oral argument, a review of the briefs and of the affidavits this court finds as a matter of law that Massachusetts law does not preclude the instant action against the defendant guarantors; and that the defendants are liable as guarantors for the debt remaining. Damages are to be determined by a hearing in damages. Accordingly judgment may enter in favor of the Plaintiff as to liability. The case is to be claimed for a hearing in damages.
Hennessey, J. CT Page 6009